t c memo united_states tax_court ted l williams petitioner v commissioner of internal revenue respondent docket no 12404-o0l filed date ted l williams pro_se joanne b minsky for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following - petitioner resided in jacksonville florida at the time he filed the petition in this case petitioner filed a federal_income_tax tax_return return for his taxable_year which showed dollar_figure as the tax due for that year when petitioner filed his return he did not pay the amount of tax due shown in that return on date respondent issued to petitioner a final notice_of_intent_to_levy with respect to petitioner’s taxable years and final notice_of_intent_to_levy thereafter petitioner requested a hearing with the internal_revenue_service appeals_office appeals_office with respect to that notice on date the appeals_office held a hearing with petitioner with respect to the final notice_of_intent_to_levy ’ prior to having been assigned to conduct the appeals_office hearing with respect to the final notice_of_intent_to_levy the appeals officer who conducted that hearing had had no relation- ship with petitioner and had not had any involvement with peti- tioner’s taxable_year prior to the appeals_office hearing the appeals officer ‘although the appeals_office hearing was held with respect to the final notice_of_intent_to_levy which pertained to peti- tioner’s taxable years and petitioner peti- tioned this court only with respect to his taxable_year our discussion hereinafter relates only to petitioner’s taxable_year - - obtained coded and noncoded so-called plain english versions of computer-generated transcripts transcripts of respondent’s records with respect to petitioner those transcripts identified petitioner the type of tax assessed the taxable_period the date of the assessment and the amount assessed at the appeals_office hearing the appeals officer relied on the transcripts for the purpose of verifying that respondent made a valid assessment with respect to petitioner’s taxable_year the appeals officer provided to petitioner a copy of the plain english version of those transcripts at the appeals_office hearing on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part the only legal requirements before taking general enforcement action are the notice demand and the notice_of_intent_to_levy and the notice of right to a collection_due_process_hearing the assessments were made and notice demand for payment under trc6303 a were sent to your last_known_address along with publication your rights as a taxpayer you neglected or refused to pay the taxes and penalties due subsequently you were sent the lt11 dated the automated collection system followed all legal procedural requirements and the action proposed is appropriate under the circumstances with regard to the income_tax due for only the issues raised by you on your regquest are that for the income_tax due for you did not earn the alleged taxable_income for the civil penalties for that the penalty is not based on agency records with regard to the income_tax due for the tax was assessed via a tax_return filed by you on - - showing total_tax due of dollar_figure the information that you have provided regarding your position including the information presented by you at your hearing on did not change our position that we have a valid assessment for however with regard to the civil penalties assessed for dollar_figure and dollar_figurethey cannot be considered under the collection_due_process procedure because they have a separate appeal procedure under penalty appeals therefore they will be considered under that procedure and you will be notified of the result any other issues raised by you were determined to be not applicable to our consideration of this case the proposed collection action for balances the need for the efficient collection of the tax with your legitimate concern that any collection action be no more intrusive than necessary reproduced liter- ally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the questions raised in respondent’s motion the validity of the underlying tax_liability for is not at issue in this case consequently we shall consider the unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times -although not altogether clear petitioner may have chal- lenged the underlying tax_liability for at the appeals_office hearing however petitioner did not raise any challenge continued - matters addressed in respondent’s motion using an abuse-of- discretion standard 114_tc_604 114_tc_176 in the petition petitioner alleged that the irs failed to make an assessment in accordance with the requirements of the ir code and underlying regulations and that the procedural due process requirements were not met since the irs did not conduct a fair and impartial hearing before an impartial decision maker petitioner did not allege in the petition any facts to support petitioner’s allegation that he did not receive a fair and impartial hearing before an impartial decision maker or any irregularity in respondent’s assessment procedure with respect to petitioner’s taxable_year in his response to respondent’s motion petitioner’s re- sponse and in his affidavit in support of that response peti- tioner’s affidavit petitioner abandons the allegations set forth in the petition instead he advances the types of argu- ments and contentions that we find to be frivolous and continued to that liability in the petition consequently petitioner is deemed to have conceded the underlying tax_liability for see rule b 117_tc_183 groundless and that the courts have repeatedly rejected ’ by way of illustration petitioner’s response asserts inter alia the affiant petitioner can not serve two mas- ters the affiant has a divine covenant with the affiant’s creator exodu sec_23 and pro- tected by the common_law and the constitution for the united_states of america the affiant has made a formal declaration of alle- giance to an american republic and cancelled the nationality that is held under the 14th amendment u s citizenship the affiant never gave express consent to be or become a citizen and national of the united_states and has declared allegiance to the republic florida state and claim sole nationality thereof wherefore the respondent’s motion for summary_judgment must be denied and vacated for lack of authority over affiant and that no bona_fide contract exists between the respondent and affiant reproduced literally petitioner’s affidavit asserts inter alia the federal united_states government has been operating under the wars powers act since the united_states supreme court is not a judicial court but a member of the executive branch under martial law supreme court rule sec_45 the internal_revenue_service was never created by an act of congress and is listed as an agency sub-agency or sub-department of the department of the treasury in usc sec_301 et seq the service is an alter ego for common_law trust which is registered in puerto rico and is therefore inside the jurisdiction of washington d c the actual physical headquarters of the service is in continued - in respondent’s motion respondent contends that the appeals officer’s reliance on the transcripts to verify that respondent made a valid assessment with respect to petitioner’s taxable_year satisfies the requirements of sec_6330 that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met that is because according to respondent those transcripts contained all of the information required under sec_301 proced admin regs and petitioner failed to show any continued the virgin islands the only regulations promulgated by the secretary to implement his collection authority are found pincite cfr part and pertains only to matters re- garding alcohol_tobacco_and_firearms the service is not in possession of any record maintained under the privacy_act that shows that the affiant is a taxpayer the service is not in possession of any record maintained under the privacy_act that the affiant has ever volunteered without treats duress and coercion by the service to file a federal tax_return sec_301_6203-1 proced admin regs provides in perti- nent part the assessment shall be made by an assessment officer signing the summary record of assessment the summary record through supporting records shall provide continued --- - irregularity in respondent’s assessment procedure with respect to petitioner’s taxable_year respondent further contends in respondent’s motion that petitioner received a fair hearing before an impartial decision maker as required by sec_6330 that is because accord- ing to respondent the appeals officer had no involvement with petitioner’s case prior to receiving the file because a request for a cdp hearing was filed the appeals officer also had no prior relationship with petitioner we agree with respondent sec_6330 does not continued identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6330 provides in pertinent part sec notice and opportunity for hearing before levy bo right to fair hearing -- impartial officer --the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 a taxpayer may waive the requirement of this paragraph --- - require the commissioner of internal revenue to rely on a partic- ular document to satisfy the verification requirement imposed by that section ’ we have held that absent a showing by the tax- payer of an irregularity in respondent’s assessment procedure it was not an abuse_of_discretion for the appeals officer to have relied on certain computer-generated transcripts for purposes of complying with sec_6330 on the record before us we find that the appeals officer’s reliance on the transcripts to verify that respondent made a valid assessment with respect to petitioner’s taxable_year did not constitute an abuse_of_discretion on that record we further find that the facts that are undisputed for purposes of respondent’s motion establish that petitioner received a fair hearing before an impartial decision maker based on our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination to proceed with collection with respect to petitioner’s taxable_year on that record we shall grant respondent’s motion although respondent has not requested a penalty under sec_6673 this court is authorized to impose such a ‘e g lindsey v commissioner tcmemo_2002_87 kuglin v commissioner tcmemo_2002_51 ‘h g howard v commissioner tcmemo_2002_81 kuglin v commissioner supra mann v commissioner tcmemo_2002_48 -- - penalty in an amount not to exceed dollar_figure in cases where it appears to the court that inter alia a proceeding before it was instituted or maintained primarily for delay sec_6673 a or the taxpayer's position in such a proceeding is frivolous or groundless sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpay- ers concerning the imposition of a penalty under sec_6673 a on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and groundless arguments and conten- tions thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s arguments and conten- tions which are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an order granting respondent’s motion and decision sustaining respondent’s determinations and imposing a penalty under sec_6673 a will be entered
